File No . 33-10238 811-4906 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 65 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 65 [X] (Check appropriate box or boxes.) Dreyfus State Municipal Bond Funds (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) (days) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) (days) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant, Dreyfus State Municipal Bond Funds, certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 14th day of September 2015. Dreyfus State Municipal Bond Funds BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) 9/14/15 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financial and Accounting Officer) 9/14/15 James Windels /s/ Joseph S. DiMartino* Chairman of the Board 9/14/15 Joseph S. DiMartino /s/ Francine J. Bovich* Board Member 9/14/15 Francine J. Bovich /s/ Peggy C. Davis* Board Member 9/14/15 Peggy C. Davis /s/ Diane Dunst* Board Member 9/14/15 Diane Dunst /s/ Robin A. Melvin* Board Member 9/14/15 Robin A. Melvin /s/ Nathan Leventhal* Board Member 9/14/15 Nathan Leventhal *BY: /s/ Joni L. Charatan Joni L. Charatan Attorney-in-Fact INDEX OF EXHIBITSExhibits EX-101.INS  Instance Document.EX-101.SCH  Taxonomy.EX-101.CAL  Calculation Linkbase.EX-101.DEF  Definition Linkbase.EX-101.LAB  Labels Linkbase.EX-101.PRE  Presentation Linkbase.
